Citation Nr: 0803774	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for residuals of synovitis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
a claim for an evaluation in excess of 20 percent disabling 
for residuals of synovitis of the left knee.

In January 2008, the accredited representative's motion to 
advance the veteran's claim on the Board's docket due to the 
veteran's age was granted.  See 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis; subjective complaints of pain, 
stiffness, and instability; mild limitation of extension and 
flexion; and functional impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of synovitis of the left knee have not been 
met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5020, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A VCAA letter dated December 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, no further 
notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with a VA examination most 
recently in January 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The January 2006 VA examination report is thorough and 
consistent with contemporaneous VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
disabilities in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2007).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran has been assigned an evaluation of 20 percent for 
his service-connected residuals of synovitis of the left 
knee, effective April 9, 1948, under Diagnostic Code 5020.  

Pursuant to Diagnostic Code 5020, synovitis is evaluated on 
the basis of limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a (2007).

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2007).

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2007).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

VA treatment records reflect that the veteran has sought 
treatment for severe osteoarthritis of the left knee with 
chronic pain on a fairly consistent basis in recent years.  
See VA Medical Center (VAMC) treatment record, September 
2003.  VAMC records also indicate that the veteran has a 
history of Hyalgan injection treatments.  Id.  

At the most recent VA examination, the veteran complained of 
pain, soreness, tenderness, stiffness, and weakness in his 
left knee.  See VA examination report, January 2006.  He also 
indicated that his left knee gives way at times.  It was 
noted that no surgery had been performed on his left knee.  
The examiner described objective findings to include: a 
stable knee.  The veteran was reported as lacking 10 degrees 
of full extension.  His flexion was recorded at 100 degrees.  
X-rays revealed severe arthritis in left knee. 

As the veteran's flexion has not been reported as being 
limited to 15 degrees and his extension has not been reported 
as being limited to 20 degrees, an increased rating of 30 
percent is not warranted under Diagnostic Codes 5260 or 5261.

The Board must now address the alternative avenues through 
which the veteran may obtain an increased disability rating.  
Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  There is no evidence in the record that 
indicates any subluxation of the veteran's left knee.  The 
Board notes that the veteran has complained of his left knee 
giving way.  See VA examination report, January 2006.  
However, as mentioned above, the orthopedist at the January 
2006 examination indicated that the left knee is not 
unstable.  Therefore, this Diagnostic Code 5257 is 
inapplicable. 

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record that the veteran has dislocated or 
removed his left knee cartilage.  Therefore, Diagnostic Codes 
5258 and 5259 are not applicable.  

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  
There is no evidence of record that shows the veteran has 
ankylosis of the knee, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum.  Therefore, these 
diagnostic codes are not applicable.

In regards to assigning an additional disability rating 
according to 38 C.F.R. § 4.40, the Board notes that the 
January 2006 VA examination reflects that the veteran uses an 
elastic support and a cane at times, and has difficulty doing 
daily activities, such as walking, standing, climbing, 
squatting, and crawling.  However, the Board finds that the 
veteran's symptoms of pain, weakness, and functional loss 
have already been taken into consideration when assigning the 
veteran his current 20 percent evaluation.  Therefore, 
assigning a higher rating on the basis of 38 C.F.R. § 4.40 is 
not warranted. 

The Board acknowledges the veteran's assertions that his 
disability warrants a higher rating.  See Claim, November 
2005.  The veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding severity are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
his disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 20 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).







ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for residuals of synovitis of the left knee is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


